Citation Nr: 1702484	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2012 the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In June 2014, the Board remanded the issue for further development to include a new VA examination.  The case has been returned to the Board for further adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board sincerely regrets any additional delay, the issue of entitlement to an increased rating for bilateral hearing loss must be remanded for further development.  

Based on the Veteran's claim for an increased rating, and in accordance with the June 2014 Board remand, the Veteran was scheduled for a new VA audiological examination.  An August 2014 VA hearing loss examination audiogram showed puretone thresholds for the right ear of 50, 60, 25, 15, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, and for the left ear at the same frequencies of 30, 45, 20, 15, and 25.  The results of that audiogram show an average puretone threshold of 31.25 decibels for the right ear and 26.25 decibels for the left ear.  Speech recognition scores using the Maryland CNC test were 96 percent in the right ear and 96 percent in the left ear.  

Those VA audiometric findings warrant a numeric designation of Level I auditory acuity for both ears.  38 C.F.R. § 4.85, Table VI (2015).  The point of intersection on Table VII shows a level of hearing loss consistent with a 0 percent rating.  38 C.F.R. § 4.85 (2015).  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2015).  However, in a July 2016 brief, the Veteran through his representative, asserted that his hearing has worsened since the August 2014 VA audiogram, interferes with his employment, and warrants an extraschedular rating.  Based on the Veteran's assertions, and giving the Veteran the benefit of the doubt regarding the worsening of his hearing loss symptoms, the Board finds a new VA audiology examination is warranted to determine the current severity of his bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file.

2.  Then, schedule the Veteran for a new VA audiology examination to determine the current severity of the Veteran's bilateral hearing loss disability.

3.  Thereafter, the AOJ should readjudicate the remaining issue on appeal, to include the issue of whether extraschedular consideration is appropriate.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


